SULLIVAN, Judge.
For the reasons assigned in Christopher Handy, et al. v. Union Pacific Railroad Company, 04-1277 (La.App. 3 Gir. 3/2/05), 896 So.2d 316, Plaintiffs’ writ application on the issue of improper service is denied. The summary judgment granted by the trial court is affirmed only as to the issue of federal preemption of state law excessive speed claims, and is reversed as to all other issues. The case is remanded for further proceedings consistent with this opinion.
WRIT DENIED; SUMMARY JUDGMENT AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.